Supplement dated June 15, 2012 to the Class R-1, Class R-2, Class R-3, Class R-4 and Class R-5 Shares Prospectus for Principal Funds, Inc. dated February 29, 2012 (as supplemented on March 16, 2012 and April 23, 2012) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. FUND SUMMARIES B OND & M ORTGAGE S ECURITIES F UND Under the Principal Investment Strategies heading, delete the second and third sentences in the second paragraph and substitute: The Fund may utilize derivative strategies for hedging or managing fixed income exposure. Specifically, the Fund may invest in Treasury futures or interest rate swaps to manage the fixed-income exposure (including for hedging purposes) and credit default swaps to increase or decrease, in an efficient manner, exposures to certain sectors or individual issuers. I NTERNATIONAL E MERGING M ARKETS F UND Under the Principal Investment Strategies heading, delete the paragraph that begins Here, "emerging market country" means any country which is considered and substitute: Here, "emerging market country" means any country which is considered to be an emerging country by the international financial community (including the MSCI Emerging Markets Index or has a sovereign debt rating of BBB+ or lower based on the lower of S&P and Moodys ratings). These countries generally include every nation in the world except the United States, Canada, Japan, Australia, and New Zealand, and most nations located in Western Europe. The Fund will invest in equity securities of small, medium, and large capitalization companies. M ID C AP B LEND F UND At the end of the first paragraph of the Principal Investment Strategies section, add the following: The Fund may invest in foreign securities. Add the following to the list of Principal Risks : Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). R EAL E STATE S ECURITIES F UND Under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings for Principal Real Estate Investors, LLC, add the following: · Anthony Kenkel (since 2012), Portfolio Manager S HORT -T ERM I NCOME F UND Under the Principal Investment Strategies heading, delete the third sentence in the paragraph and substitute: The Fund's investments may also include corporate securities, U.S. and foreign government securities, mortgage-backed and asset-backed securities (including sub-prime mortgages), and real estate investment trust securities. Add the following to the list of Principal Risks : Sub-Prime Mortgage Risk. The risk of default is generally higher in mortgage-related investments that include sub-prime mortgages. ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS In the table, under the column heading “Bond & Mortgage Securities” and row labeled “Hedging”, delete “Not Applicable” and substitute “Principal.” In the table, under the column heading “MidCap Blend” and row labeled “Foreign Securities”, delete “Non- Principal” and substitute “Principal.” Under the Foreign Securities heading, delete the paragraph that begins “Depending on the fund, the fund may invest in securities” and substitute: Depending on the fund, the fund may invest in securities of developed markets, developing (also called "emerging") markets, or both. Usually, the term "emerging market country" means any country which is considered to be an emerging country by the international financial community (including the MSCI Emerging Markets Index or has a sovereign debt rating of BBB+ or lower based on the lower of S&P and Moody’s ratings). These countries generally include every nation in the world except the United States, Canada, Japan, Australia, New Zealand, and most nations located in Western Europe. MANAGEMENT OF THE FUNDS The Sub-Advisors In the Principal Real Estate Investors, LLC (“Principal-REI”) section, add: Anthony Kenkel has been with Principal – REI since 2005. He earned a bachelor’s degree in Finance from Drake University and an M.B.A. from the University of Chicago Graduate School of Business. Mr. Kenkel has earned the right to use the Chartered Financial Analyst and Financial Risk Manager designations. PRICING OF FUND SHARES Under the Notes: heading, delete the second and third paragraphs and substitute: · A Fund's securities may be traded on foreign securities markets that generally complete trading at various times during the day prior to the close of the NYSE. Foreign securities and currencies are converted to U.S. dollars using the exchange rate in effect at the close of the NYSE. Securities valued outside of the Western Hemisphere are valued using a fair value policy adopted by the Fund. These fair valuation procedures are intended to discourage shareholders from investing in the Fund for the purpose of engaging in market timing or arbitrage transactions. FREQUENT PURCHASES AND REDEMPTIONS Delete the text under the Frequent Purchases and Redemptions heading and substitute: The Funds are not designed for, and do not knowingly accommodate, frequent purchases and redemptions of fund shares. If you intend to trade frequently and/or use market timing investment strategies, you should not purchase these Funds. 2 Frequent purchases and redemptions pose a risk to the Funds because they may: · Disrupt the management of the Funds by: · forcing the Funds to hold short-term (liquid) assets rather than investing for long term growth, which results in lost investment opportunities for the Fund; and · causing unplanned portfolio turnover; · Hurt the portfolio performance of the Funds; and · Increase expenses of the Funds due to: · increased broker-dealer commissions and · increased recordkeeping and related costs. Certain Funds may be at greater risk of harm due to frequent purchases and redemptions. For example, those Funds that invest in foreign securities may appeal to investors attempting to take advantage of time-zone arbitrage. The Funds have adopted procedures to “fair value” foreign securities owned by the Funds each day to discourage these market timing transactions in shares of the Funds. The Board of Directors of the Fund has also adopted policies and procedures with respect to frequent purchases and redemptions of shares of the Funds. The Funds monitor shareholder trading activity to identify and take action against abuses. While our policies and procedures are designed to identify and protect against abusive trading practices, there can be no certainty that we will identify and prevent abusive trading in all instances. If we are not able to identify such excessive trading practices, the Funds and their shareholders may be harmed. The harm of undetected excessive trading in shares of the underlying Funds in which the Principal LifeTime Funds or Strategic Asset Management Portfolios invest could flow through to the Principal LifeTime Funds and Strategic Asset Management Portfolios as they would for any Fund shareholder. When we do identify abusive trading, we will apply our policies and procedures in a fair and uniform manner. If we are not able to identify such abusive trading practices, the abuses described above may harm the Funds. The Funds have adopted an exchange frequency restriction, described above in “Exchange of Fund Shares” to limit excessive trading in fund shares. 3
